DETAILED ACTION
This action is responsive to the application filed on 05/28/2019.
Claims 1-24 are currently pending and have been examined.


Claim Objections
Various claims are misnumbered.  A second instance of claims being numbered as both 13 and 14 are present. Furthermore second13 and second14 recite the same limitations. 
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a token server for (i) generating…” and “point-of-sale system for reading…” and “transaction-processing server configured to (i) receive…” in claim 16 as well as similar recitations in claims 17-22 and 24.

As no specifics as to what entails the allowance of such functionalities have been explicitly described in the specifications, the limitations have been interpreted as being directed to general purposes servers and computing devices. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite “A method of processing a transaction among a consumer, a merchant point-of-sale system and a transaction-processing entity, the method comprising: generating a token encrypted with data identifying a financial account of the consumer and trust data for the consumer; receiving and storing the token by a device of the consumer; reading and decrypting, by the merchant system, the token upon presentation thereof by the consumer's device in connection with the transaction; authorizing, by the merchant system, the transaction based on (i) successful decryption of the token and (ii) the trust level without communication with the transaction-processing entity; subsequent to authorization of the transaction by the merchant system, communicating, by the merchant to the transaction-processing entity, a record of the transaction and authorization thereof; and following the communication from the merchant system to the transaction-processing entity, completing the authorized transaction by causing funds to be transferred from the consumer's financial account to the merchant.” In various forms.
Limitations such as  “A method of processing a transaction among a consumer, a merchant point-of-sale system and a transaction-processing entity, the method comprising: generating a token …receiving and storing the token…; reading and decrypting,… the token…; authorizing, by the merchant system, the transaction based on (i) successful decryption of the token and (ii) the trust level without communication with the transaction-processing entity; subsequent to authorization of the transaction… communicating, …a record of the transaction and authorization thereof; and following the communication from the merchant system to the transaction-processing entity, completing the authorized transaction by causing funds to be transferred from the consumer's financial account to the merchant” and the usage of “with a digital signature, encrypted using a private key…signature…verification” are directed to the transmitting/receiving/collecting of data and processing/authenticating of transactions information and processing such information with the use of transforming one form of data to another. Therefore such limitations are directed to the abstract idea of organization of human activities in commercial interactions (transactions and access to good/services). 
Limitations such as “encrypted with data identifying a financial account of the consumer and trust data for the consumer;… by a device of the consumer… by the merchant system,… upon presentation thereof by the consumer's device in connection with the transaction… by the merchant system,… by the merchant to the transaction-processing entity,…” recite generic devices and entities as well as descriptions of data that do not integrate the abstract idea into a practical application and does not amount to significantly more than the abstract idea. 
Therefore the claims taken in an ordered combination do not amount to more than the abstract idea being automated in a computing environment. 

Claims 2, recites a description of a transaction which does not affect the actual process being claimed and therefore still falls within the abstract idea of the independent claim.
Claims 3 and 17 recite the usage of a time indicator for the usage of tokens which still falls within the abstract idea of the independent claims.
Claims 4 recite the description of token data which does not affect the actual process being claimed and therefore still falls within the abstract idea of the independent claim.
Claim 5 recites a description of trust data which does not affect the actual process being claimed and therefore still falls within the abstract idea of the independent claim.
Claim 6 recites a description of a token which does not affect the actual process being claimed and therefore still falls within the abstract idea of the independent claim.
Claim 7 recites a description of a token which does not affect the actual process being claimed and therefore still falls within the abstract idea of the independent claim.
Claim 8 recites a description of a token which does not affect the actual process being claimed and therefore still falls within the abstract idea of the independent claim.
Claim 9 and 21 recite the generation and storage of tokens which still falls within the abstract idea of the independent claims.
Claim 10 recites the marking of tokens which is the manipulation of data which still falls within the abstract idea of the independent claims.
Claim 11 recites the receiving confirmation that a token was received which still falls within the abstract idea of the independent claims.
Claim 12 recites a description of a token which does not affect the actual process being claimed and therefore still falls within the abstract idea of the independent claim.
Claim 13 recites a description of a token which does not affect the actual process being claimed and therefore still falls within the abstract idea of the independent claim.
Claim 14 recites the marking and generation of a token which still falls within the abstract idea of the independent claims.

Claim 15 and 22 recite the identifying of a consumer which still falls within the abstract idea of the independent claims.
Claims 18 recites the encryption of a token which still falls within the abstract idea of the independent claims.
Claims 19 and 20 recite embedding token with an expiration which falls within the abstract idea of the independent claims.
	 
Therefore, since there are no limitations in the claims that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself,  the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 2, 5, 7, 9, 15, 16, 18, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Calman (US 2014/0025585 A1) in view of Kortina (US 20110137789 A1) and Franklin (US 6000832 A).
Regarding Claims 1, 16, 23, and 24:
Calman discloses a method of processing a transaction among a consumer, a merchant point-of-sale system and a transaction-processing entity, the method comprising: 
generating a token encrypted (Abstract, Paragraph 0021, "The token is generated upon a determination to generate the authorized token,…For example, token 15 may be encrypted using a digital certificate. As another example, token 15 may be associated with a user identifier, a personal account number, an identifier of mobile device 12 (such as an International Mobile Equipment Identifier (“IMEI”) or serial number), a biometric identifier, or any other suitable identifier.”)
receiving and storing the token by a device of the consumer (Paragraph 0017, " When mobile device 12 stores the authorized token, mobile device 12 communicates with merchant terminal 40 to conduct a mobile transaction using the authorized token”)
reading and decrypting, by the merchant system, the token upon presentation thereof by the consumer's device in connection with the transaction;(Paragraphs 0031, “merchant terminal 40 to decrypt tokens received from mobile device 12 when conducting a mobile payment transaction.”)
authorizing, by the merchant system, the transaction based on (i) successful decryption of the token… without communication with the transaction-processing entity… (Paragraph 0036, " Decryption information 48 refers to information that is used to decrypt a received token from mobile 12. Decryption information 48 may include decryption certificates and/or data used to authenticate the user, such as biometric data, identifiers associated with the user, and/or identifiers associated with mobile device 12.” Token is decrypted and the use of it is authorized.)
subsequent to authorization of the transaction by the merchant system, communicating, by the merchant to the transaction-processing entity a record of the transaction and authorization thereof; and following the communication from the merchant system to the transaction-processing entity, completing the authorized transaction by causing funds to be transferred from the consumer's financial account to the merchant.(Paragraph 0031, 0033, “interface 42 may communicate one or more authorized tokens to transaction module 50 to reconcile the transaction and have the appropriate funds transferred into the merchant's account…Account information 38 may include transaction history, account balances, user identification information, user preferences, or any other suitable information that provides information regarding a user's account." transaction token is authorized and a transaction a record of the transaction, e.g. a request for it with identifiers, an authorization for the transaction, etc., is sent to the transaction processor to reconcile the transaction. Furthermore, the account information includes a log of past transactions which would be updated with new transactions.)
Calman further discloses the invention in the context of a system (Paragraphs 0009, 0018, 0024)
Calman does not specifically disclose with data identifying the financial account of the consumer.
Franklin teaches with data identifying the financial account of the consumer (Abstract, “generates a code number as a function of the private key, customer-specific data (e.g., card-holder's name, account number, etc.) and transaction-specific data (e.g., transaction amount, merchant ID, goods ID, time, transaction date, etc.).”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of using various transaction information to create a code/token as disclosed by Franklins to the teachings of using tokens for transactions as disclosed by Calman in order to ensure that all relevant and needed information is included to the token being sent to the merchant for use in a transaction.
Calman does not specifically disclose… trust data for the consumer… (ii) the trust level …
Kortina teaches … trust data for the consumer… (ii) the trust level …(Paragraphs 0111, 0113, “In one embodiment, the trust based transaction system evaluates whether a particular transaction is valid by assigning a percentage likelihood of confidence level in the transactions, e.g., on a scale of 1% to 100%. To determine confidence level in a transaction, the trust based transaction system generates and analyzes the trust graph 710 as one-time snapshot or as a progression over some predefined period of time… One example criteria includes analyzing a historical number of transactions or percentage of transactions 
It would have been obvious to one of ordinary skill in the art at the time of applicant's invention to combine the teachings of using a trust values tied to accounts in the processing of electronic transactions as disclosed by Kortina to the teachings of using various account/merchant/transaction terms in creating tokens for use in transaction as disclosed by the combination of Calman and Franklin by having the trust information be included in the various terms used in generating tokens in order to ensure that transactions are authorized properly and that all entities involved are acceptable and not suspicious and thereby increasing the likelihood that unintended transactions would not occur.
Regarding Claims 23 and 24: Franklin further teaches with a digital signature, encrypted using a private key… signature…verification (Abstract, Col/Line: 2/5-40, 8/25-45, “a code number as a function of the private key… forming this digital signature is to hash the one or both keys and encrypt the”). As such, utilizing digital signatures and encryption with private keys in the context of Calman would also have been obvious to one of ordinary skill in the art at the time of applicant’s filing.

Regarding claim 2:
Calman further teaches the authorized transaction is completed upon approval by the transaction-processing entity of a basis for the authorization by the merchant system. (Paragraph 0033, 0038, 0039, 0046 “communicate one or more authorized tokens to transaction module 50 to reconcile the transaction and have the appropriate funds transferred into the merchant's account.” acceptable tokens are sent to the transaction module after being validated and are processed once received.)

Regarding claim 5:
Kortina further teaches wherein the trust data is a single trust-factor value. (Paragraphs 0111, 0113 “In one embodiment, the trust based transaction system evaluates whether a particular transaction is valid by assigning a percentage likelihood of confidence level in the transactions, e.g., on a scale of 1% to 100%. To determine confidence level in a transaction, the trust based transaction system generates and analyzes the trust graph 710 as one-time snapshot or as a progression over some predefined period of time… One 
Regarding claim 7:
Calman further teaches the token is displayed as a QR code on the consumer device.(Paragraph 0018, 0045, 0060, 0065, “Mobile device 12 communicates the token using SMS, NFC, Bluetooth®, Wi-Fi, infrared techniques, a QR code, and/or a bar code”)
Regarding claim 9 and 21:
Calman further teaches generating and storing, on the consumer device, a plurality of tokens. (Paragraph 0045, “to complete the mobile payment transaction, a user may use the stored token on mobile device 12. Using mobile device 12, a user communicates the token to merchant terminal 40 to complete the mobile payment transaction. Mobile device 12 communicates the token using SMS, NFC, Bluetooth®, Wi-Fi, infrared techniques, a QR code, and/or a bar code.” If user asks to perform multiple transactions, multiple tokens would be given and sent.)
Regarding claim 15 and 22:
Calman further teaches further comprising identifying the consumer prior to generating the token.(Abstract, Paragraph 0021, “A processor, communicatively coupled to the memory, accesses the token rules and determines whether to generate the token by applying at least a portion of the token rules to the token criteria associated with the user. …As another example, token 15 may be associated with a user identifier, a personal account number, an identifier of mobile device 12 (such as an International Mobile Equipment Identifier (“IMEI”) or serial number), a biometric identifier, or any other suitable identifier.” User information is checked and therefore user identified/verified by having the user rules/information checked.)

Regarding claim 18:
encrypt the token using private key cryptography (Col6 lines 52-60 , “The operating system 48 includes a private key store 50 to securely hold one or more private keys used for encryption, decryption, digital signing, and other cryptographic functions.”)
Claims 3, 4, 6, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Calman (US 2014/0025585 A1) in view of Kortina (US 20110137789 A1) and Franklin (US 6000832 A) as applied to claim 1 in further view of Purdy (US 20100192210 A1).
Regarding claim 3 and 17:
Calman does not specifically disclose approval by the merchant system is also based on a time of generation of the token and a time of the reading.
Purdy teaches approval by the merchant system is also based on a time of generation of the token and a time of the reading. (Paragraph 0033, 0038, “time information and comparisons also can be used in validation, and can be included in the encrypted string. For example, a time stamp when a transaction occurred can be included in the encrypted portion, and used to determine whether a request is timely. For example, a limit of 24 hours from purchase (i.e., from initial entitlement) can be enforced. By further example, a time limit can be placed on validity of each and every URL generated. Such limits can be expressed by encoding a maximum time in the encrypted portion, such as a number of seconds, minutes, milliseconds, and so on, after a transaction time or URL generation time. The transaction time can be retrieved from database 165 or obtained from the encrypted portion (after decryption, as explained above and below)….validation occurs by determining whether it was used within a time limit, for example), and also that even if used within a valid timeframe”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of using time stamps to determine approval as disclosed by Purdy to the teachings of using transaction tokens as disclosed by the combination of Calman, Kortina, and Franklin in order increase the security of the transaction information.

Regarding claim 4:
Purdy further teaches the trust data contains at least one of (i) a token generation time, (ii) a transaction history of the consumer, (iii) a spending limit of the consumer or (iv) a home region of the consumer. (Paragraph 0033, 0038, “time information and comparisons also can be used in validation, and can be included in the encrypted string. For example, a time stamp when a transaction occurred can be included in the encrypted portion, and used to determine whether a request is timely. For example, a limit of 24 hours from purchase (i.e., from initial entitlement) can be enforced. By further example, a time limit can be placed on validity of each and every URL generated. Such limits can be expressed by encoding a maximum time in the encrypted portion, such as a number of seconds, minutes, milliseconds, and so on, after a transaction time or URL generation time. The transaction time can be retrieved from database 165 or obtained from the encrypted portion (after decryption, as explained above and below)….validation occurs by determining whether it was used within a time limit, for example), and also that even if used within a valid timeframe… and preferably has a time stamp indicating when it was generated.” a generation time may be used as data.)

Regarding claim 6:
Purdy further teaches the token is encrypted using public key cryptography. (Paragraph 0015, “However, asymmetric encryption also can be used, such that a public key can be used to encrypt and a private key to decrypt, for example. In other situations, multiple layers of encryption can be used.”)

Regarding claim 19:
Purdy teaches configured to embed an expiration time in the generated token.( (Paragraph 0033, 0038, “time information and comparisons also can be used in validation, and can be included in the encrypted string. For example, a time stamp when a transaction occurred can be included in the encrypted portion, and used to determine whether a request is timely. For example, a limit of 24 hours from purchase (i.e., from initial entitlement) can be enforced. By further example, a time limit can be placed on validity of each and every URL generated. Such limits can be expressed by encoding a maximum time in the encrypted portion, such as a number of seconds, minutes, milliseconds, and so on, after a transaction time 
Regarding claim 20:
Purdy teaches embed a creation time in the generated token (Paragraph 0033, 0038, “time information and comparisons also can be used in validation, and can be included in the encrypted string. For example, a time stamp when a transaction occurred can be included in the encrypted portion, and used to determine whether a request is timely. For example, a limit of 24 hours from purchase (i.e., from initial entitlement) can be enforced. By further example, a time limit can be placed on validity of each and every URL generated. Such limits can be expressed by encoding a maximum time in the encrypted portion, such as a number of seconds, minutes, milliseconds, and so on, after a transaction time or URL generation time. The transaction time can be retrieved from database 165 or obtained from the encrypted portion (after decryption, as explained above and below)….validation occurs by determining whether it was used within a time limit, for example), and also that even if used within a valid timeframe… and preferably has a time stamp indicating when it was generated.”)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Calman (US 2014/0025585 A1) in view of Kortina (US 20110137789 A1) and Franklin (US 6000832 A) as applied to claim 1 in further view of Graylin (US 20130054336 A1).
Regarding claim 8:
Calman does not specifically disclose the token is a one-time-use token.
However, Graylin, An analogous art of Calman, teaches the token is a one-time-use token. (Abstract, Paragraph 007, 0011 , “Next, presenting and entering the one-time token into a merchant point of sale checkout system within the specified time interval via the consumer computing device.”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of using a one-time-use token as disclosed by Grayling to the teachings of using tokens for transactions as disclosed by the combination of Calman, Kortina, and Franklin.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Calman (US 2014/0025585 A1) in view of Kortina (US 20110137789 A1) and Franklin (US 6000832 A) as applied to claim 1 in further view of Flitcroft (US 20030028481 A1) and Sampson (US 20040073621 A1).
Regarding claim 10:
Calman does not specifically disclose following presentation of a first token, the first token is marked for deletion 
However, Flitcroft, an analogous art of Calman discloses following presentation of a first token, the first token is marked for deletion (Paragraph 0140, 0149, “Once a number has been accessed, it can be deleted from the encrypted lists… Once used, the single use number is removed from the stored list.” Single use data may be deleted upon use.)
It would have been obvious to one of ordinary skill in the art at the time of applicant's invention to combine the teachings of deleting an entry form a list of data once it is used for transactions as disclosed by Flitcroft to the teachings of using tokens for transactions as disclosed by the combination of Calman, Kortina, and Franklin in order to ensure that tokens are not used multiple times.
Calman does not specifically disclose and a second token is marked for display on a subsequent presentation
However, Sampson, an analogous art of Calman teaches a second token is marked for display on a subsequent presentation. (Paragraph 0139, 0204, “the tokens can be processed in an order based on a priority indicated …As an extension, a person might issue “high priority” tokens to relevant message senders.” Data may be marked as high priority for use and ordered on a list.)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of listing tokens in an order and designating them as disclosed by Sampson to the teachings of using tokens in a list for transactions as disclosed by the combination of Calman, Kortina, Franklin, and Flitcroft in order to establish a set order by which to give our tokens.

11 is rejected under 35 U.S.C. 103 as being unpatentable over Calman (US 2014/0025585 A1) in view of Kortina (US 20110137789 A1), Franklin (US 6000832 A), Flitcroft (US 20030028481 A1) and Sampson (US 20040073621 A1) as applied to claim 10 in further view of Capps(US 20130317923 A1).
Regarding claim 11:
Calman does not specifically disclose presentation of the first token comprises receiving confirmation from the merchant system that the token was received.
However, Capps, an analogous art of Calman, teaches presentation of the first token comprises receiving confirmation from the merchant system that the token was received. (Paragraph 0026, 036, 0040 “receiving confirmation that the end-user has presented, to a POS terminal, the token ID and a payment in accordance with the one or more transaction instructions”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of confirming receiving a token as disclosed by Capps to the teachings of using tokens for transaction as disclosed by the combination of Calman, Kortina, Franklin, Flitcroft, and Sampson in order to ensure that the transition processing goes through smoothly and that parties can determine if there is a problem more quickly.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Calman (US 2014/0025585 A1) in view of Kortina (US 20110137789 A1), Franklin (US 6000832 A), Flitcroft (US 20030028481 A1) and Sampson (US 20040073621 A1) as applied to claim 10 in further view of Schmidt (Us 2011/0071986 A1).
Regarding claim 12:
Calman does not specifically disclose the token is not marked for deletion until a deletion communication is received from the transaction-processing entity. 
Schmidt, an analogous art of Calman, discloses the token is not marked for deletion until a deletion communication is received from the transaction-processing entity. (Abstract, Paragraph 0007, “wherein the method comprises the following step performed during a processing of a mass delete request: a. creating (120) a data structure (40) comprising an identifier of each of the plurality of data records (20) to be deleted")
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Calman (US 2014/0025585 A1) in view of Kortina (US 20110137789 A1), Franklin (US 6000832 A), as applied to claim 9 in further view of Flitcroft (US 20030028481 A1), Sampson (US 20040073621 A1), Monaco (WO01/77851 A1).
Regarding claim 13:
Calman does not specifically disclose following presentation of a first token, the first token is marked for deletion 
However, Flitcroft, an analogous art of Calman discloses following presentation of a first token, the first token is marked for deletion (Paragraph 0140, 0149, “Once a number has been accessed, it can be deleted from the encrypted lists… Once used, the single use number is removed from the stored list.” Single use data may be deleted upon use.)
It would have been obvious to one of ordinary skill in the art at the time of applicant's invention to combine the teachings of deleting an entry form a list of data once it is used for transactions as disclosed by Flitcroft to the teachings of using tokens for transactions as disclosed by the combination of Calman, Kortina, and Franklin in order to ensure that tokens are not used multiple times.
Calman does not specifically disclose and a second token is marked for display in a subsequent presentation.
However, Sampson, an analogous art of Calman teaches a second token is marked for display in a subsequent presentation. (Paragraph 0139, 0204, “the tokens can be processed in an order based on a 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of listing tokens in an order and designating them as disclosed by Sampson to the teachings of using tokens in a list for transactions as disclosed by the combination of Calman, Kortina, Franklin, and Flitcroft in order to establish a set order by which to give our tokens.
Sampson does not specifically disclose after a predetermined time period. 
However, Monaco, an analogous art of Sampson, discloses updating token lists after a predetermined time period. (Paragraph 23-24, “Update token reallocation on the time of packet arrival specifying interval expiration…On packet arrival, the time is recorded in order to determine whether it is the moment for reallocation of tokens.” Tokens are reoriented based on a time interval.)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of having a time interval determine updating a ordering of tokens as disclosed by Monaco to the teachings of updating tokens as disclosed by the teachings of Calman, Kortina, Franklin, and Flitcroft and Sampson in order to ensure that the token is no longer needed before adjusting the tokens.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Calman (US 2014/0025585 A1) in view of Kortina (US 20110137789 A1), Franklin (US 6000832 A), as applied to claim 9 in further view of Flitcroft (US 20030028481 A1)
Regarding claim 14:
Calman does not specifically disclose marking a token for deletion and generating a token to replace the token marked for deletion.
However, Flitcroft, an analogous art of Calman discloses marking a token for deletion (Paragraph 0140, 0149, “Once a number has been accessed, it can be deleted from the encrypted lists… Once used, the single use number is removed from the stored list.” Single use data may be selected and deleted upon use.)
generating a token to replace the token marked for deletion.(Paragraph 0107 “One of the simplest ways would be to post them on request. Another way would be for the credit card provider, after receiving 
It would have been obvious to one of ordinary skill in the art at the time of applicant's invention to combine the teachings of deleting an entry form a list of data once it is used for transactions and filling up the data list with newly generated data as disclosed by Flitcroft to the teachings of using tokens for transactions as disclosed by the combination of Calman, Kortina, and Franklin in order to ensure that tokens are not used multiple times.
Claims Second13 and Second14 are rejected under 35 U.S.C. 103 as being unpatentable over Calman (US 2014/0025585 A1) in view of Kortina (US 20110137789 A1), Franklin (US 6000832 A), as applied to claim 1 in further view of Flitcroft(US 20030028481 A1) and Murakami (US 4680757 A)
Regarding Claims Second13 and Second14:
Calman does not specifically disclose the tokens are stored in a stack for sequential access 
However, Flitcroft, an analogous art of Calman, discloses the tokens are stored in a stack for sequential access (Paragraph 0140, 0149, “These numbers are ultimately selected from the list 126 of available limited use numbers, or some other sub-set list which has been previously formed from the numbers in list 126.”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of ordering data in a list as disclosed by Flitcroft to the teachings of using tokens for transactions as disclosed by the combination of Calman, Kortina, and Franklin in order to ensure that tokens are not used multiple times and so that the tokens are readily available for presentation.
Calman does not specifically disclose a first in, first out basis.
However, Murakami, an analogous art of Calman, discloses a first in, first out basis.(Col4 lines 40-65, “The shift register converts the frame or [token] into a parallel receiving data which in turn is supplied to a frame/token detector circuit and a receiving data first-in first-out (FIFO) register.”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of ordering tokens in a FIFO order as disclosed by Murakami to the teachings of . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,694,438 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations of each other. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453. The examiner can normally be reached 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHANN Y CHOO/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        10/23/2021